DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/22 has been entered. 
Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Amendment
The Examiner acknowledges the remarks and amendments filed on 3/10/22.  Claim 1 has been amended. Claims 10 and 11 are newly added. Claims 10 and 11 are objected. Claims 1-9 are rejected below. 
The Declaration under 37 CFR 1.130(A) filed 4/28/21 is insufficient to overcome the rejection of all claims based upon 35 U.S.C. 103 as being unpatentable over Wada USPA_20150251943_A1 in view of Akiyama JP_6015876_B1 as set forth in the last Office action because:  Declarant states the information was “exchanged” and “shared” with Mr. Kuroiwa and Mr. Nakajima “at the time of filing of this application (patent application no. 16/887,058).” 
However, the instant 16/887,058 application was filed after the prior art, of Akiyama, was filed, so it is unclear how the information “shared” and “exchanged” could be relied upon to overcome the prior art. Even if Declarant intended the filing date of the earliest, foregin provisional application (JP2017-171117), this is still after the filing date of Akiyama. Moreover, as of yet, no translation of JP2017-171117 has even been provided to ascertain if its contents support the original claims of instant application 16/887,058.
Furthermore, when Declarant states the information was “exchanged” or “shared”; this is not an unequivocal statement from Declarant that he invented the prior art subject matter. Declarant also fails to provide a reasonable explanation of the additional authors/inventors of Akiyama patent. These two latter elements are necessary when assessing that the Declaration shows “sufficient facts, in weight and character, to establish that the potential prior art disclosure is an inventor-originated disclosure”. See MPEP 717.01(a)(1) and 2155.04.
Finally, as alluded to above, even if the above issues were rectified, there is no translation of the JP 2017-171117 foreign priority document of record and as such the 102(b) exceptions are not available because the prior art is not a grace period disclosure. As such, the Declaration is ineffective in overcoming the current grounds of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada USPA_20150251943_A1 in view of Akiyama JP_6015876_B1 (see machine English translation).
1.	Regarding Claims 1-3, 6, and 7, Wada discloses a cover glass (Title) that is 3D (see Figures) that has a rectangular shape comprised of a flat glass sheet having all of its corners rounded (paragraph 0015; see Figures) wherein said rounded corners have a radius of curvature of 0.1 mm to 5.0 mm (paragraph 0011) as is being claimed by Applicants in independent Claims 1, 2, 3.  Furthermore, Wada discloses that its bending angle can be 90° (paragraph 0043) which falls into Applicants’ range in instant Claim 6.  Also, Wada discloses that its plate thickness can range from 0.2 mm to 1.5 mm (paragraph 0012) as is being claimed in instant Claim 7. Wada discloses curved peripheries as can be gleaned from its figures, as is being claimed in instant Claim 1. It would therefore be expected for it to inherently fulfill the property of suppressing wrinkles as is being claimed in instant Claim 1.
2.	However, Wada does not disclose the claimed maximum value of retardation.
3.	Akiyama discloses a glass substrate having a maximum value of retardation during irradiation of light orthogonally (Abstract and paragraphs 0028, 0125, 0126) having a wavelength of 543 nm to be from 0.2 mm position in the radial direction outwardly from the inner peripheral edge and 0.2 mm inwardly from the outer peripheral edge is 4 nm or less (Derwent Abstract).  Akiyama discloses that its glass effectively suppresses the deformation by heating at temperature more than its strain point (Derwent Abstract).
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the glass, of Wada, by having the ability to have a maximum value of retardation during irradiation of light having a wavelength of 543 nm to be 4 nm or less, as disclosed in the glass of Akiyama.  One of ordinary skill in the art would have been motivated in having such a glass in order to effectively suppress the deformation by heating at temperature more than its strain point.
5.	Regarding Claims 4, 5, and 8, although Wada in view of Akiyama does not suggest the claimed dimensions, it would be expected for one of ordinary skill in the art to know how to vary these physical parameters based on end-user specifications.  Applicants have not shown how these claimed dimensions result in unexpected and surprising properties.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada USPA_20150251943_A1 in view of Akiyama JP_6015876_B1 (see machine English translation), as applied to Claims 1-8, and further in view of Lambricht USPA_20170174551.
6.	Regarding Claim 9, Wada in view of Akiyama does not disclose chemical strengthening its glass.
7.	Lambricht discloses that chemically strengthened glass can be used as a cover glass in electronic devices and mechanically reinforces thin glass sheets (paragraph 0002).
8.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the glass, of Wada in view of Akiyama, by chemically strengthening it, as disclosed by Lambricht.  One of ordinary skill in the art would have been motivated in doing so in order to mechanically reinforce its glass as a cover glass.
Response to Arguments
Applicant's arguments filed 3/10/22 have been fully considered but they are not persuasive.
Applicants state: “Thus, the context of Wada’s shape differs from what is defined in the claims because Wada discloses only single-curved shape, and does not disclose the multi-curved shape as in the present invention. The cover glass of Wada is bent in one direction and thus has single curvature (see FIGs.4 and 5 of Wada below). The cover glass of Wada is therefore different from the cover glass of the present invention, which is bent in two directions to have double curvature.”
The Examiner respectfully submits that independent Claim 1 does not mandate having more than one curve. As such, Wada’s disclosure fulfills the limitations of instant independent Claim 1.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140.  The examiner can normally be reached on Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        August 18, 2022